Name: Commission Implementing Regulation (EU) 2016/2226 of 9 December 2016 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  international law
 Date Published: nan

 10.12.2016 EN Official Journal of the European Union L 336/28 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2226 of 9 December 2016 operating deductions from fishing quotas available for certain stocks in 2016 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2015 have been established by:  Council Regulation (EU) No 1221/2014 (2),  Council Regulation (EU) No 1367/2014 (3),  Council Regulation (EU) 2015/104 (4), and  Council Regulation (EU) 2015/106 (5). (2) Fishing quotas for the year 2016 have been established by:  Council Regulation (EU) No 1367/2014,  Council Regulation (EU) 2015/2072 (6),  Council Regulation (EU) 2016/72 (7), and  Council Regulation (EU) 2016/73 (8). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provides that such deductions have to be operated in the following year or years by applying the respective multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2015. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2016 and, where relevant, in subsequent years, for the overfished stocks. (6) Commission Implementing Regulation (EU) 2015/1801 (9) and Commission Implementing Regulation (EU) 2015/2404 (10) have provided for deductions from fishing quotas for certain countries and species for 2015. However, for certain Member States, the deductions to be applied for some species were higher than the respective quotas available in 2015 and could therefore not be operated entirely in that year. To ensure that in such cases the full amount for the respective stocks be deducted, the remaining quantities should be taken into account when establishing deductions for 2016 and, where appropriate, from subsequent quotas. (7) By letter dated 25 October 2015, pursuant to Article 3(3) of Council Regulation (EC) No 847/96 (11), Germany requested Commission's permission to land additional quantities of turbot and brill in Union waters of IIa and IV (T/B/2AC4-C) within the limits of 10 % of the quota. The additional quantities granted under that procedure should be considered as exceeding permitted landings for the purpose of the deductions envisaged in Article 105 of Regulation (EC) No 1224/2009. (8) Deductions from fishing quotas, as provided for by this Regulation, should apply without prejudice to deductions applicable to 2016 quotas pursuant to Commission Implementing Regulation (EU) No 185/2013 (12). (9) Since quotas are expressed in tonnes, quantities below 1 tonne should not be considered, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) No 1367/2014, (EU) 2015/2072, (EU) 2016/72 and (EU) 2016/73 for the year 2016 shall be reduced as set out in the Annex to this Regulation. 2. Paragraph 1 shall apply without prejudice to deductions provided for in Implementing Regulation (EU) No 185/2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (3) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (4) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (5) Council Regulation (EU) 2015/106 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 19, 24.1.2015, p. 8). (6) Council Regulation (EU) 2015/2072 of 17 November 2015 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 1221/2014 and (EU) 2015/104 (OJ L 302, 19.11.2015, p. 1). (7) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (8) Council Regulation (EU) 2016/73 of 18 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks in the Black Sea (OJ L 16, 23.1.2016, p. 1). (9) Commission Implementing Regulation (EU) 2015/1801 of 7 October 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing in the previous years (OJ L 263, 8.10.2015, p. 19). (10) Commission Implementing Regulation (EU) 2015/2404 of 16 December 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2015/1801 (OJ L 333, 19.12.2015, p. 73). (11) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (12) Commission Implementing Regulation (EU) No 185/2013 of 5 March 2013 providing for deductions from certain fishing quotas allocated to Spain in 2013 and subsequent years on account of overfishing of a certain mackerel quota in 2009 (OJ L 62, 6.3.2013, p. 62). ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2015 (in kilograms) Permitted landings 2015 (Total adapted quantity in kilograms) (1) Total catches 2015 (quantity in kilograms) Quota consumption related to permitted landings Overfishing related to permitted landing (quantity in kilograms) Multiplying factor (2) Additional Multiplying factor (3) (4) Outstanding deductions from previous years (5) (quantity in kilograms) Deductions to apply in 2016 (quantity in kilograms) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) (14) BE SOL 24-C. Common sole Union waters of IIa and IV 991 000 929 510 939 590 101,08 % 10 080 / / / 10 080 BE SRX 07D. Skates and rays Union waters of VIId 72 000 70 511 69 495 98,56 %  1 016 / / 1 097 81 BE SRX 2AC4-C Skates and rays Union waters of IIa and IV 211 000 245 500 256 147 104,34 % 10 647 / / / 10 647 BE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 725 000 915 262 918 243 100,33 % 2 981 / / / 2 981 DE T/B 2AC4-C Turbot/Brill Union waters of IIa and IV 186 000 349 000 350 186 100,34 % 1 186 / / / 1 186 (10) DK COD 03AN. Cod Skagerrak 3 336 000 3 223 407 3 349 360 103,91 % 125 923 / (C) (6) / 125 923 DK DGS 03A-C. Spurdog/dogfish Union waters of IIIa 0 0 3 840 N/A 3 840 1,00 / / 3 840 DK DGS 2AC4-C Spurdog/dogfish Union waters of IIa and IV 0 0 1 540 N/A 1 540 1,00 / / 1 540 DK HER 03A-BC Herring IIIa 5 692 000 5 770 000 6 056 070 104,96 % 286 070 / / / 286 070 DK NOP 04-N. Norway pout Norwegian waters of IV 0 0 28 270 N/A 28 270 1,00 / / 28 270 DK SAN 234_1 Sandeel Union waters of sandeel management area 1 125 459 000 115 924 000 130 977 950 112,99 % 15 053 950 1,2 / / 18 064 740 DK SAN 234_6 Sandeel Union waters of sandeel management area 6 206 000 219 000 228 860 104,50 % 9 860 / / / 9 860 ES ALF 3X14- Alfonsinos Union and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 67 000 80 045 62 544 78,13 %  9 496 (7) / / 16 159 6 663 ES ANE 08. Anchovy VIII 22 500 000 22 923 784 24 068 471 104,99 % 1 144 687 / / / 1 144 687 ES BSF 8910- Black scabbard-fish Union and international waters of VIII, IX and X 12 000 30 050 110 0,37 %  26 936 (8) / / 29 639 2 703 ES BUM ATLANT Blue marlin Atlantic Ocean 10 360 20 360 134 082 658,56 % 113 722 2,0 A 172 878 514 044 ES COD 1/2B Cod I and IIb 13 283 000 12 182 091 12 391 441 101,72 % 209 350 / / / 209 350 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 24 239 N/A 24 239 1,00 A / 36 359 ES RED N3LN. Redfish NAFO 3LN / 171 440 173 836 101,40 % 2 396 / / / 2 396 ES SOL 8AB. Common sole VIIIa and VIIIb 9 000 6 968 7 397 106,13 % (429) (9) / (A+C) (6) (9) 2 759 2 759 ES SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 43 800 412 000 445 713 108,18 % 33 713 / / / 33 713 ES SRX 89-C. Skates and rays Union waters of VIII and IX 1 057 000 650 485 771 246 118,56 % 120 761 1,2 / 118 622 263 535 ES USK 567EI. Tusk Union and international waters of V, VI and VII 46 000 135 008 62 646 46,40 %  72 362 / / 58 762 0 ES WHM ATLANT White marlin Atlantic Ocean 24 310 24 310 68 613 282,24 % 44 303 1,00 A 72 539 138 994 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 2 000 7 957 397,85 % 5 957 1,00 / / 5 957 FR HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 5 561 000 5 760 984 5 775 607 100,25 % 14 623 / / / 14 623 FR PLE 7HJK. Plaice VIIh, VIIj and VIIk 17 000 57 007 59 833 104,95 % 2 826 / / / 2 826 FR SRX 07D. Skates and rays Union waters of VIId 602 000 591 586 689 868 116,61 % 98 282 1,00 / / 98 282 FR SRX 89-C. Skates and rays Union waters of VIII and IX 1 298 000 1 507 000 1 578 469 104,74 % 71 469 / / / 71 469 IE COD 07A. Cod VIIa 120 000 134 776 138 122 102,48 % 3 346 / / / 3 346 IE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 1 048 000 946 554 1 044 694 110,37 % 98 140 1,00 / / 98 140 NL ANE 08. Anchovy VIII / 0 12 493 N/A 12 493 1,00 / / 12 493 NL COD 2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 2 800 000 1 340 520 1 348 815 100,62 % 8 295 / (C) (6) / 8 295 NL HER *25B-F Herring II, Vb north of 62 ° N (Faroes waters) 1 104 000 1 841 160 2 230 998 121,17 % 389 838 1,4 / / 545 773 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 / 0 1 575 N/A 1 575 1,00 A+C (11) / 2 363 NL MAC *3A4BC Mackerel IIIa and IVbc 490 000 1 084 500 1 090 087 100,52 % 5 587 / / / 5 587 NL POK 2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 68 000 56 600 63 411 112,03 % 6 811 1,00 / / 6 811 NL SRX 2AC4-C Skates and rays Union waters of IIa and IV 180 000 245 300 252 765 103,04 % 7 465 / / / 7 465 NL T/B 2AC4-C Turbot and brill Union waters of IIa and IV 2 579 000 2 783 000 2 793 239 100,37 % 10 239 / / / 10 239 NL WHB 1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 36 711 000 55 297 456 55 584 332 100,52 % 286 876 / / / 286 876 NL WHG 2AC4. Whiting IV; Union waters of IIa 699 000 527 900 547 717 103,75 % 19 817 / / / 19 817 NL WHG 56-14 Whiting VI; Union and international waters of Vb; international waters of XII and XIV / 0 11 475 N/A 11 475 1,00 / / 11 475 PT GHL 1N2AB Greenland Halibut Norwegian waters of I and II / 0 6 098 N/A 6 098 1,00 / / 6 098 PT POK 1N2AB. Saithe Norwegian waters of I and II / 9 700 9 690 99,90 %  10 / / 145 616 145 606 UK COD 2A3AX4 Cod IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat 11 369 000 14 828 600 14 846 189 100,12 % 17 589 / (C) (6) / 17 589 UK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 62 292 000 66 892 860 68 024 970 101,69 % 1 132 100 / / / 1 132 110 UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 245 363 000 237 093 794 242 496 391 102,28 % 5 402 597 / (A) (6) / 5 402 597 UK MAC *3A4BC Mackerel IIIa and IVbc 490 000 620 500 626 677 101,00 % 6 177 / / / 6 177 UK SAN 234_1 Sandeel Union waters of sandeel management area 1 2 742 000 1 219 400 2 000 034 164,02 % 780 634 2,00 / / 1 561 268 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers from 2014 to 2015 in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3), with Article 5a of Council Regulation (EU) No 1221/2014 (OJ L 330, 15.11.2014, p. 16), with Article 18a of Council Regulation (EU) 2015/104 (OJ L 22, 28.1.2015, p. 1) or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009 and provided that the extent of overfishing exceeds 10 %. (4) Letter A indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2013, 2014 and 2015. Letter C indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2015 pursuant to Regulation (EU) 2015/1801 as amended by Regulation (EU) 2015/2404 because there was no or not sufficient quota available. (6) Additional multiplying factor not applicable because the overfishing does not exceed 10 % of the permitted landings. (7) Remaining unused quantity after the transfer of 8 005 kilograms from 2015 to 2016 operated pursuant to Commission Implementing Regulation (EU) 2016/1142 (OJ L 189, 14.7.2016, p. 9). (8) Remaining unused quantity after the transfer of 3 004 kilograms from 2015 to 2016 operated pursuant to Regulation (EU) 2016/1142. (9) Quantities below 1 tonne are not considered. (10) At Germany`s request, additional landings up to 10 % of the T/B quota were permitted by the Commission according to Article 3(3) of Regulation (EC) No 847/96. (11) Additional multiplying factors are not cumulative and operated only once.